Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 13, 1996 (People v Walker, 224 AD2d 559), affirming a judgment of the County Court, Suffolk County, rendered March 31, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Sullivan, Friedmann and Krausman, JJ., concur.